MEMORANDUM OPINION

                                          No. 04-12-00572-CR

                                    IN RE Christopher CRUMEDY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 19, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Christopher Crumedy was charged with the offense of possession of a controlled

substance with intent to deliver alleged to have occurred on October 14, 2011. Crumedy was

arrested and confined at the Bexar County Adult Detention Center. Bail was set at $20,000.00;

and on October 30, 2011, the trial court determined Crumedy was indigent and appointed

counsel. On February 3, 2012, Crumedy allegedly filed a pro se motion for bond reduction with

the trial court. On July 30, 2012, Crumedy appeared before the trial court represented by

counsel. Although Crumedy had previously filed a writ of habeas corpus seeking to dismiss his

trial counsel, Crumedy agreed to drop the writ and proceed with the trial date.



1
  This proceeding arises out of Cause No. 2012CR0263, styled State of Texas v. Christopher Crumedy, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                      04-12-00572-CR


       Crumedy alleges his trial counsel participated in a hearing on August 1, 2012 without his

consent or presence; and as a result, Crumedy’s alleges his bond was increased to $30,000.00.

On September 6, 2012, Crumedy filed a petition for writ of mandamus contending the trial

court’s failure or refusal to grant his application for bond reduction is irreparably impairing and

prejudicing his ability to present a reasonable defense to the charges against him.

       However, counsel has been appointed to represent Crumedy in the criminal proceeding

pending in the trial court for which he is currently confined. A criminal defendant is not entitled

to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007);

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to

rule on pro se motions or petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial

court did not abuse its discretion by declining to rule on Crumedy’s pro se motion filed in the

criminal proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is

denied. TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-